 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 1 of 31 Page ID #:2174



 1    DEBORAH CONNOR, Chief
      Money Laundering and Asset Recovery Section (MLARS)
 2    JONATHAN BAUM, Senior Trial Attorney
      BARBARA LEVY, Trial Attorney
 3    JOSHUA L. SOHN, Trial Attorney (CBN: 250105)
      Criminal Division
 4    United States Department of Justice
         1400 New York Avenue, N.W., 10th Floor
 5       Washington, D.C. 20530
         Telephone: (202) 514-1263
 6       Email: joshua.sohn@usdoj.gov
 7    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
 8
                              UNITED STATES DISTRICT COURT
 9
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             No. 2:20-cv-8466 DSF (PLAx)
11

12
               Plaintiff,                  GOVERNMENT’S CONDITIONAL OPPOSITION
                                           TO MOTION TO DISMISS 1
13                  v.
                                           Date: May 17, 2021
14   ALL FUNDS HELD IN ESCROW BY           Time: 1:30 p.m.
     CLYDE & CO. (OR SUCCESSOR             Ctrm: 7D
15   INSTITUTION) IN THE UNITED            Before the Honorable District
     KINGDOM AS DAMAGES OR                 Judge Dale S. Fischer
16
     RESTITUTION IN PETROSAUDI V.
17   PDVSA UNCITRAL ARBITRATION,

18             Defendant.
19

20

21

22

23

24

25

26
           1On April 26, 2021 – the current deadline for the Government’s
      Motion to Dismiss (“MTD”) Opposition – the Government filed a motion
27    to extend time for the MTD Opposition, paired with an attached
      document submitted as the Government’s MTD Opposition in the event
28    the Court denies the motion to extend time. Dkts. 71, 71-1. The
      Government files this conditional MTD Opposition on the new deadline
      requested in the motion to extend time, in the event the Court grants
      the motion to extend time.
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 2 of 31 Page ID #:2175



 1                                Table of Contents
 2    I.    The Second Amended Complaint (“SAC”) States a Claim for
 3
            Forfeiture .................................................1

 4             A. The SAC Sufficiently Alleges that the Defendant Res Is
                  Proceeds of a Business Project Funded with Money
 5                Fraudulently Obtained from 1MDB .......................1
 6
               B. The Court’s Dismissal Order Against the FAC Does Not
                  Support Dismissal of the SAC. ........................15
 7
      II.   Claimant’s Article III Position Is Meritless...............18
 8
      III. Claimant’s Princess Lida Position Is Meritless.............19
 9
      IV.   Claimant’s International Comity Position Is Meritless......23
10
      V.    Conclusion ................................................25
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           i
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 3 of 31 Page ID #:2176



 1

 2                              Table of Authorities
 3   CASES
 4   Cooper v. Tokyo Elec. Power Co. Holdings, Inc., 960 F.3d 549 (9th
          Cir. 2020)....................................................25
 5

 6
     Haroun v. Haroun, No. CV-11-8132 RSWL-CWX, 2012 WL 424383 (C.D.
          Cal. Feb. 8, 2012)............................................20
 7
     In re Restraint of Bowman Gaskins Fin. Grp. Accounts, 345
 8        F.Supp.2d 613 (E.D. Va. 2004).................................13

 9   McHale v. Silicon Valley L. Grp., No. C 10-04864 JW, 2011 WL
          6990187 (N.D. Cal. Dec. 14, 2011).............................12
10
     Mujica v. Airscan Inc., 771 F.3d 580 (9th Cir. 2014) ...............24
11
     Penn Gen. Cas. Co. v. Commonwealth of Pennsylvania ex rel.
12        Schnader, 294 U.S. 189 (1935).................................22
13   Princess Lida of Thurn & Taxis v. Thompson, 305 U.S. 456 (1939)....22
14   S.E.C. v. Currency Trading Int'l, Inc., No. CV 02-05143PA, 2004
          WL 2753128, at *11 (C.D. Cal. Feb. 2, 2004)...................13
15

16
     S.E.C. v. Jenkins, 718 F. Supp. 2d 1070, (D. Ariz. 2010)...........12

17   Soo Park v. Thompson, 851 F.3d 910 (9th Cir. 2017)) ..............3, 4

18   State Eng'r of State of Nevada v. S. Fork Band of Te-Moak Tribe
          of W. Shoshone Indians of Nevada, 339 F.3d 804 (9th Cir.
19        2003).........................................................22

20   United States v. $776,670, No. 2:13-4108, 2014 WL 1669929
          (D.N.J. Apr. 28, 2014)........................................13
21
     United States v. 630 Ardmore Dr., 178 F. Supp. 2d 572 (M.D.N.C.
22        2001).........................................................13
23   United States v. 99,337 Pieces of Counterfeit Native Am.
          Jewelry, No. 16-1304, 2018 WL 1568725 (D.N.M. Mar. 27,
24
          2018).........................................................13
25
     United States v. All Assets Held at Bank Julius Baer & Co., 772
26
          F.Supp.2d 205, 210 n. 3 (D.D.C. 2011).........................24

27   United States v. All Assets Held In Acct. No. XXXXXXXX, 83 F.
          Supp. 3d 360 (D.D.C. 2015)....................................23
28
     United States v. Approx. $1.67 Million, 513 F.3d 991(9th Cir.
          2008).....................................................23, 24

                                          ii
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 4 of 31 Page ID #:2177



 1   United States v. Coffman, 859 F. Supp. 2d 871(E.D. Ky. 2012)...13, 15
 2   United States v. Eleven Vehicles, 836 F.Supp. 1147, 1155–56
          (E.D. Pa. 1993)...............................................13
 3

 4
     United States v. Farkas, No. 1:10CR200 LMB, 2011 WL 5101752, at
          *3 (E.D. Va. Oct. 26, 2011)...................................10
 5
     United States v. One 1987 Mercedes Benz 300E, 820 F. Supp. 248,
 6        252 (E.D. Va. 1993).......................................13, 15

 7   United States v. One Gulfstream G-V Jet Aircraft, 941 F. Supp.
          2d 1 (D.D.C. 2013)............................................24
 8
     United States v. Park, 825 F. Supp. 2d 644(D. Md. 2011)............10
 9
     United States v. Warshak, 631 F.3d 266 (6th Cir. 2010)......8, 10, 13
10
     United States v. Zai, 932 F. Supp. 2d 824 (N.D. Ohio 2013).........10
11
     STATUTES
12
     18 U.S.C. § 1956...................................................14
13

14
     18 U.S.C. § 1956(a)(1)(B)(i).......................................15

15   18 U.S.C. § 1957...............................................14, 15

16   18 U.S.C. § 981(a)(1)(C)........................................9, 13

17   18 U.S.C. § 981(a)(2)(A)....................................9, 11, 12

18   18 U.S.C. § 982(a)(2)...............................................9
19   18 U.S.C. § 983(c)(3)..............................................14
20   28 U.S.C. § 1355(b)(2).........................................21, 22
21

22

23

24

25

26

27

28




                                          iii
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 5 of 31 Page ID #:2178



 1         Plaintiff United States (“the Government” or “the U.S.
 2   Government”) respectfully opposes Claimant PetroSaudi Oil Services
 3   (Venezuela) Ltd.’s (“POSVL” or “Claimant”) motion to dismiss the
 4   Second Amended Complaint in this case.
 5         I.    The Second Amended Complaint (“SAC”) States a Claim for
                 Forfeiture
 6

 7               A. The SAC Sufficiently Alleges that the Defendant Res Is
                    Proceeds of a Business Project Funded with Money
 8                  Fraudulently Obtained from 1MDB
 9
           As alleged in the SAC, Tarek Obaid and two of the PetroSaudi
10
     companies he controlled (PSI and PetroSaudi Cayman) fraudulently
11
     induced 1MDB to contribute $1 billion to a Joint Venture in September
12
     2009, by grossly misrepresenting the value and ownership of assets
13
     that the PetroSaudi companies would be contributing to the Joint
14
     Venture, among other things.     SAC [Dkt. 53] ¶¶ 1071-79.       Claimant
15
     does not dispute that the SAC adequately pleads this fraud.
16
           From September 2009 through January 2010, Obaid routed $300
17
     million of this fraudulently-obtained money through bank accounts
18
     that he controlled, titled in the name of various PetroSaudi
19
     companies for which he was a Director.       Id. at ¶¶ 1082-1084.     By
20
     January 2010, $185 million of this money was held by a PetroSaudi
21
     subsidiary called PetroSaudi Oil Services Limited (“PSOSL”).          Id. at
22
     ¶ 1084.    Obaid was a Director of PSOSL, was the sole authorized
23
     signatory for PSOL’s bank account, and was listed in the account
24
     documents as the sole beneficial owner of the account’s assets.
25
     Id.   In January 2010, Obaid and PSOSL used $46.9 million of this
26
     fraudulently-obtained money to purchase the Neptune Discoverer
27
     drillship to start a drilling project in Venezuela with the
28
     Venezuelan oil company PDVSA.     Id. at ¶ 1085.     They used another $120


                                           1
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 6 of 31 Page ID #:2179



 1   million of this fraudulently-obtained money to guarantee PDVSA’s
 2   liabilities and obligations under the drilling project.          Id.
 3        Claimant does not dispute the adequacy of these pled allegations
 4   either.   To the contrary, Claimant actually compliments the
 5   Government’s tracing of this fraudulently-obtained money to start a
 6   drilling project in Venezuela.     Motion to Dismiss (“MTD”) [Dkt. 61]
 7   at 15:11-17, 17:19-20.    Thus, there is no dispute that the SAC
 8   adequately pleads how Obaid and various PetroSaudi companies
 9   fraudulently induced 1MDB to part with $1 billion and then used
10   $166.9 million of this money ($46.9 million for the Neptune + $120
11   million to PDVSA) to start a drilling project in Venezuela.
12        The SAC then explains how Obaid wished to expand the drilling
13   project in the Summer of 2010.     SAC ¶ 1090.     Accordingly, he and
14   PSOSL purchased a second drillship, the Saturn, in or about August
15   2010.   Id.   The Saturn was purchased in part with $13 million of the
16   $185 million in fraudulently-obtained funds held by PSOSL.          Id.   It
17   was also purchased in part with bonds, with the bond prospectus
18   touting the pre-existing Venezuelan drilling project as the rationale
19   and business case for the bonds.      Id. at ¶ 1088.    Thus, the Saturn
20   was partially purchased with fraudulently-obtained 1MDB money and was
21   partially purchased with bonds that were advertised via the drilling
22   project established with fraudulently-obtained 1MDB money.
23        It is here that Claimant starts to attack the sufficiency of the
24   SAC’s allegations, though its attacks are meritless.         First, it
25   alleges that the $13 million used to partially purchase the Saturn
26   could not have been part of the money fraudulently obtained from
27   1MDB, because PSOSL had supposedly already exhausted that money to
28   purchase the Neptune and guarantee PDVSA’s liabilities and


                                           2
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 7 of 31 Page ID #:2180



 1   obligations under the drilling project.       MTD at 16:7-11.     Simple
 2   arithmetic shows the error of this argument.        As alleged by the SAC,
 3   PSOSL possessed $185 million in fraudulently-obtained 1MDB money as
 4   of January 2010.   SAC ¶ 1084.    It spent $46.9 million of this money
 5   to purchase the Neptune and $120 million of this money to guarantee
 6   PDVSA’s liabilities and obligations under the drilling project. Id.
 7   at ¶ 1085.    $46.9M + $120M = $166.9M, which is nearly $20 million
 8   less than the $185 million that PSOSL originally possessed.          Based on
 9   these figures, PSOSL would have had $13 million in 1MDB money left to
10   partially purchase the Saturn in August 2010.
11        Claimant next complains that the SAC states “on information and
12   belief” that the $13 million used to partially purchase the Saturn
13   was 1MDB money, and then argues that this “information and belief”
14   terminology dooms the Government’s factual allegations.          MTD at
15   16:20-17:25.   More specifically, Claimant argues that “[p]leading
16   upon information and belief occasionally may be permissible, but only
17   if: (i) the information is particularly within the possession or
18   control of the defendant; and (ii) the plaintiff pleads additional
19   facts that give rise to the inference that those allegations are
20   plausible.”    MTD at 16:21-24 (citing Soo Park v. Thompson, 851 F.3d
21   910 (9th Cir. 2017)) (Claimant’s emphasis).
22        Initially, Claimant misstates the applicable legal standard by
23   placing an “and” instead of an “or” between its two listed criteria.
24   As Soo Park states, pleading upon information and belief is actually
25   permissible “where the facts are peculiarly within the possession and
26   control of the defendant or where the belief is based on factual
27   information that makes the inference of culpability plausible.”            Soo
28   Park, 851 F.3d at 928    (emphasis added).


                                           3
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 8 of 31 Page ID #:2181



 1        In any event, both disjunctive criteria are met here.            As to the
 2   first criterion, the precise inflows and outflows of PSOSL’s bank
 3   account are peculiarly within the possession and control of PSOSL and
 4   Obaid.    The Government knows that $185 million of fraudulently-
 5   obtained 1MDB money went into the account in January 2010, and that
 6   $13 million went out of this account to partially purchase the Saturn
 7   in August 2010.    But the Government cannot yet state with legal
 8   certainty whether the $13 million was a subset of the $185 million,
 9   because the account details are within the control of PSOSL and
10   Obaid.    Thus, the first disjunctive criterion for “information and
11   belief” pleading is satisfied.
12        The second criterion is also satisfied, even if it were
13   necessary to satisfy such criterion.      Namely, based on the pled
14   facts, it is highly plausible that the $13 million used to partially
15   purchase the Saturn in August 2010 was indeed a subset of the $185
16   million in 1MDB funds that PSOSL obtained in January 2010.            Consider
17   the numbers: of the original $185 million, PSOSL and Obaid spent
18   $166.9 million to purchase the Neptune and pay out PDVSA in January
19   2010, leaving $18.1 million left.      That is not far off the $13
20   million that PSOSL used to partially purchase the Saturn in August
21   2010.    Given the seven-month gap between January 2010 and August
22   2010, even if some fraction of the $18.1 million was burned away
23   through ordinary business expenses during the intervening months, it
24   is highly likely that at least $13 million was left to partially
25   purchase the Saturn by August 2010. 1     In other words, it is
26

27
     1 Claimant argues that “PSOSL reported net operating losses of tens
     of millions of dollars”, and thus “the only plausible inference from
28   the alleged facts is that no portion of the alleged $185 million
     transfer from PSI to PSOSL remained available to fund the Saturn
                                                          (footnote cont’d on next page)

                                           4
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 9 of 31 Page ID #:2182



 1   reasonable to infer that the $13 million represented the remainder
 2   of PSOSL’s original $185 million pot of 1MDB money, and that PSOSL
 3   spent those remaining funds to partially purchase the Saturn.
 4         Moreover, there is no merit to Claimant’s argument that the
 5   Government’s “information and belief” pleading is defective merely
 6   because the Government did not use this terminology when discussing
 7   other money flows.   See MTD at 17:18-25 (making this argument).          The
 8   reason for the different treatment is that the time gap in the other
 9   money flows was much shorter, thus increasing the Government’s
10   certainty in the tracing analysis.        As Claimant puts it, the “1MDB 
11   JVA  PSI  PSOSL  Discoverer/PDVSA” money movement (id. at 17:20)
12   occurred with gaps of just days or weeks between each step in the
13   chain, thus allowing the Government to infer to a near-certainty that
14   the same money was moving at each step of the chain.         See SAC ¶¶ 182-
15   85.   By contrast, the PSOSL  Saturn money movement came with a
16   seven-month gap between when the $185 million went into PSOSL and
17   when the $13 million went from PSOSL to partially purchase the
18   Saturn.   Id. at ¶¶ 1084, 1090.    Thus, while the Government has strong
19   grounds to believe that the $13 million was a portion of the $185
20   million (as discussed above), and will in discovery be able to
21   confirm this, it was perfectly acceptable – indeed, it was prudent
22   and responsible – for the Government to make this allegation upon
23   information and belief.
24

25

26   purchase.” MTD at 16:15-19 (citing SAC ¶ 133). But the cited
     paragraph discusses PSOSL’s operating losses in 2012, after “PDVSA
27
     failed to make timely payments under the contracts and [] one of the
28
     ship’s contracts with PDVSA had expired in June 2012.” SAC ¶ 133.
     It does not address PSOSL’s cash burn rate in 2010, when the drilling
     project was just underway.

                                           5
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 10 of 31 Page ID #:2183



 1        Claimant next argues that it “makes no sense” for the SAC to say
 2   that Obaid and PSOS Finance Limited leveraged the pre-existing
 3   Venezuelan drilling project to raise the bonds that funded the rest
 4   of the Saturn purchase price.      MTD at 21:12.    Claimant argues that
 5   this allegation “makes no sense” because the drilling project was
 6   “highly troubled” and because, according to Claimant, “bonds are
 7   generally valued on the prospective cash flow of the bond issuer.”
 8   Id. at 21:13-17.    But this argument makes little sense.        First, the
 9   bond prospectus touted the Venezuelan drilling project as the reason
10   and business case for the bonds.      SAC ¶ 1088.    The Government is not
11   merely speculating that the Venezuelan drilling project might have
12   made the bonds more attractive – rather, the bond issuer
13   affirmatively used the drilling project to advertise the bonds.
14   Second, while the drilling project was indeed “highly troubled” due
15   to PDVSA’s eventual refusal to pay drilling invoices – thus leading
16   to the 2015 arbitration – this future event was unknown to
17   prospective bond purchasers in the Summer of 2010, when the Saturn
18   was purchased and the drilling project was just underway.          Third,
19   even if Claimant were correct that “bonds are generally valued on the
20   prospective cash flow of the bond issuer”, the prospective cash flow
21   of the Saturn was intrinsically linked to the Venezuelan drilling
22   project involving the Neptune that the Saturn was slated to (and did)
23   join.   SAC ¶ 1091.
24        Relatedly, the SAC and the bond prospectus also defeat
25   Claimant’s repeated argument that the Saturn and the Neptune were not
26   part of the same drilling project.         See SAC ¶ 1091; Sohn Decl. Ex. A.
27   As the bond prospectus stated: “The PetroSaudi [Neptune] Discoverer
28   and, following its acquisition, the Saturn will each provide drilling


                                            6
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 11 of 31 Page ID #:2184



 1   services to the PDVSA Group on four of its major gas fields as part
 2   of the Mariscal Sucre Project offshore Venezuela.”         Sohn Decl., Ex. A
 3   at 2 (internal parentheses omitted). 2      In sum, both drillships were
 4   bought by PSOSL, using illicit 1MDB funds, for the same drilling
 5   project.     SAC ¶¶ 1085, 1090-91.
 6            Thus, the SAC adequately pleads that the Venezuelan drilling
 7   project – including its Saturn component – was pervasively funded
 8   with fraudulently-obtained 1MDB money.       Obaid and PSOSL spent $166.9
 9   million of fraudulently-obtained 1MDB money to launch the Venezuelan
10   drilling project.     They used this drilling project to generate bonds
11   used to purchase the bulk of another drillship (the Saturn) that was
12   then added to the drilling project.        And they also spent $13 million
13   of fraudulently-obtained 1MDB money for the balance of the Saturn’s
14   purchase price.
15           Having made this case, the SAC then explains the role of
16   PetroSaudi Oil Services (Venezuela) Ltd. (“POSVL”), a PetroSaudi
17   subsidiary that actually ran the drilling project (both its Neptune
18   and Saturn components).     SAC ¶¶ 1086, 1093.     As alleged, POSVL was
19   closely connected to Obaid, the individual who committed the original
20   fraud on 1MDB.     Obaid was a Director of POSVL and was the beneficial
21   co-owner of POSVL, by virtue of his 50 percent ownership of the
22   parent company PSI.     Id. at ¶¶ 1073, 1086.     Furthermore, Obaid was
23   the sole authorized signatory on the POSVL bank account set up to
24   receive “all drilling contract receipts paid-in by PDVSA.”          Id. at ¶
25   1086.     (Notably, the fact that drilling income was paid to POSVL –
26   not PSOSL – further supports the inference that the $13 million that
27
     2 Because the SAC references the bond prospectus, the Court may
28
     consider the bond prospectus in this Rule 12(b)(6) motion practice.


                                            7
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 12 of 31 Page ID #:2185



 1   PSOSL paid for the Saturn was 1MDB money, as opposed to drilling
 2   income).
 3        As it turns out, PDVSA refused to voluntarily pay many of those
 4   drilling receipts, and POSVL had to seek compelled payment through
 5   arbitration.   Id. at ¶¶ 1093-95.     POSVL prevailed in this arbitration
 6   and was awarded $380 million as compensation for the drilling
 7   services provided through the Saturn.       Id. at ¶ 1095.     The bulk of
 8   this award – $329 million as of March 2021 – is the defendant res.
 9   Because it represents proceeds from the Venezuelan drilling project
10   (proceeds that PDVSA was ordered to pay), it is forfeitable as
11   proceeds of a scheme to fraudulently misappropriate 1MDB money and
12   use this money for the Venezuelan drilling project.
13        Indeed, caselaw is clear that when a business venture is
14   substantially funded with fraudulently-obtained money, even
15   “legitimate” proceeds of that business venture are forfeitable as a
16   result of the initial taint.      United States v. Warshak, 631 F.3d 266
17   (6th Cir. 2010), helps illustrates this point.         In Warshak,
18   defendants formed a company to sell herbal supplements.          Id. at 274.
19   The genesis and early operations of the company were marked by
20   significant fraud – defendants relied on fictitious doctor
21   testimonials about the efficacy of their product, enrolled mail-order
22   customers in an auto-renewal program without their consent, and
23   cooked the books to deceive banks about how many customers contested
24   their credit card charges for the product.        Id. at 277-81.     In post-
25   conviction forfeiture proceedings, defendants argued that the
26   Government should not be allowed to forfeit all of the company’s
27   revenues under a “proceeds of fraud” theory.        Id. at 331.    Among
28   other things, Defendants argued that the company’s later retail sales


                                            8
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 13 of 31 Page ID #:2186



 1   (at reputable outlets such as GNC) were not tainted by the earlier
 2   fraudulent practices.    Id. at 331.       But the court rejected this
 3   argument, instead holding that all the company’s proceeds were
 4   forfeitable.   Id. at 331-33.
 5        To explain why, the court first noted that “[t]o demonstrate
 6   that certain property is subject to forfeiture under 18 U.S.C. §
 7   982(a)(2), the government must show that the property constituted, or
 8   was derived from, ‘proceeds the [defendant] obtained directly or
 9   indirectly, as the result of [certain illegal conduct or a conspiracy
10   to commit certain illegal conduct].’        Similarly, under 18 U.S.C. §
11   981(a)(1)(C), the government must show that the property ‘constitutes
12   or is derived from proceeds traceable to [certain illegal conduct or
13   a conspiracy to commit certain illegal conduct].’”          Id. at 332
14   (brackets in original).     Applying this legal framework, the court
15   held that even “legitimate” sales at retail outlets like GNC were
16   forfeitable because they stemmed (at least indirectly) from the
17   company’s fraudulent beginnings and its earlier fraudulent sales
18   practices.   Id. (“the argument that certain sales were legitimate
19   gains no traction.    Any money generated through these potentially
20   legitimate sales is nonetheless subject to forfeiture, as the sales
21   all resulted ‘directly or indirectly’ from a conspiracy to commit
22   fraud.   The same can be said for any sales that occurred at retail
23   because those sales were the outgrowth of Berkeley's fraudulent
24   beginnings.”) (internal citation omitted). 3
25
          3Claimant may argue that Warshak is distinguishable because it
26   was a criminal case, not a civil case. But Warshak explicitly relied
27
     on the civil forfeiture statute in its analysis. Id. at 332
     (discussing 18 U.S.C. § 981(a)(1)(C))).   Thus, Warshak is persuasive
28   authority for the application of both the civil and criminal
     forfeiture statutes. This is particularly true given how the two
                                                           (footnote cont’d on next page)

                                            9
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 14 of 31 Page ID #:2187



 1        Other cases have reached similar conclusions.         See, e.g., United
 2   States v. Farkas, No. 1:10CR200 LMB, 2011 WL 5101752, at *3 (E.D. Va.
 3   Oct. 26, 2011) (“because fraudulent activity enabled TBW to remain in
 4   the business of obtaining mortgage funding, securitizing mortgages,
 5   and selling mortgage-backed securities, ‘proceeds’ must be
 6   interpreted sufficiently broadly to capture the defendant's gross
 7   receipts even if those receipts cannot be directly attributable to,
 8   for example, a particular fraudulent loan.”); United States v. Zai,
 9   932 F. Supp. 2d 824, 827 (N.D. Ohio 2013) (“the illegal loan proceeds
10   were the sole source of funding for CIF at its inception.
11   Accordingly, the Government has demonstrated that the revenue streams
12   of UH and Flats East to CIF are proceeds of Zai's illegal conduct.”)
13   (emphasis deleted); United States v. Park, 825 F. Supp. 2d 644, 648
14   (D. Md. 2011) (“In the case of a business that would not have been
15   solvent but for the infusion of illegally-obtained funds, the entire
16   business may be subject to forfeiture as the proceeds of the offense
17   . . . If a business is subject to forfeiture or restraint, then so
18   are all of the assets of the business, including any funds in any
19   account at a financial institution.”).
20        The logic of these cases fully applies here.         Claimant cannot
21   resist forfeiture by arguing that the arbitration award was a
22   “legitimate” award to recover payment for “legitimate” drilling
23   invoices.   Even if this were true, the award is still forfeitable
24   because it is proceeds of the Venezuelan drilling project, which was
25   established and launched with fraudulently-obtained 1MDB money.
26

27
     statutes define “proceeds” in highly-similar ways.         Compare 18 U.S.C.
28
     § 981(a)(2)(A) with 18 U.S.C. § 982(a)(2).


                                           10
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 15 of 31 Page ID #:2188



 1        Moreover, the civil forfeiture statute defines “proceeds” as
 2   “property of any kind obtained directly or indirectly, as the result
 3   of the commission of the offense giving rise to forfeiture, and any
 4   property traceable thereto.”      18 U.S.C. § 981(a)(2)(A).      This broad
 5   definition is not limited to direct proceeds.         Indeed, 18 U.S.C. §
 6   981(a)(1)(C) allows forfeiture of property “derived from” proceeds
 7   traceable to criminal violations.      Here, the fraud on 1MDB provided
 8   the capital for a Venezuelan drilling project, the proceeds of which
 9   constitute the arbitration award.      Thus, the arbitration award fits
10   within the broad definition of “proceeds” of the fraud (or at least
11   property “derived from” such proceeds).         To be sure, the arbitration
12   award constitutes proceeds that PDVSA was compelled to pay through
13   arbitration, but it is proceeds nonetheless.         The SAC certainly
14   alleges – and Claimant does not dispute – that the arbitration award
15   constitutes monies that PDVSA owed POSVL as compensation for POSVL’s
16   work on the Venezuelan drilling project.         SAC ¶ 1094.
17        Claimant seeks to resist forfeiture by arguing that the entity
18   who earned the arbitration award – POSVL – did not exist when Obaid
19   and his co-conspirators committed the original underlying fraud on
20   1MDB.   MTD at 19:8-22.    But this is irrelevant.      The SAC pleads a
21   conspiracy to fraudulently obtain funds from 1MDB and use those funds
22   for a Venezuelan drilling project.         SAC ¶¶ 1080-92.   POSVL was
23   certainly involved in the latter stages of the conspiracy – the
24   operation of the drilling project that was established and launched
25   with fraudulently-obtained 1MDB funds.         And Obaid, the conspirator
26   who committed the underlying fraud in 1MDB, was a POSVL Director and
27   the sole authorized signatory for the POSVL bank account set up to
28   receive the drilling proceeds.      Id. at ¶ 1086.     Presumably Obaid


                                           11
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 16 of 31 Page ID #:2189



 1   signed papers or took other actions to open this POSVL bank account,
 2   as befits a sole authorized signatory. In other words, a POSVL
 3   Director with full knowledge of the conspiracy (Obaid) took actions
 4   on POSVL’s behalf in furtherance of the conspiracy.         Obaid’s actions
 5   and knowledge are imputed to POSVL, meaning that POSVL was a culpable
 6   actor in the tainted drilling project.       See McHale v. Silicon Valley
 7   L. Grp., No. C 10-04864 JW, 2011 WL 6990187, at *5 (N.D. Cal. Dec.
 8   14, 2011) (“knowledge of a corporate officer acting within the scope
 9   of his duties is generally imputed to a corporation.”); S.E.C. v.
10   Jenkins, 718 F. Supp. 2d 1070, 1075 (D. Ariz. 2010) (“In general, a
11   corporation acts through its officers, agents or employees and is
12   liable for the actions of such persons acting within the scope of
13   their agency.”); S.E.C. v. Currency Trading Int'l, Inc., No. CV 02-
14   05143PA, 2004 WL 2753128, at *11 (C.D. Cal. Feb. 2, 2004) (“CTI, as
15   a corporation, was responsible for the acts of its employees, agents,
16   directors, and officers performed within the scope of its
17   authority”).   Contrary to POSVL’s suggestion (MTD at 18:13-21), there
18   is no need to pierce the corporate veil, employ alter ego principles,
19   or decide whether POSVL observed corporate formalities.          Rather,
20   under basic respondeat superior principles, POSVL is responsible for
21   the acts of its Director Obaid.
22        In any event, even if POSVL were not a member of the conspiracy
23   (which it was), the arbitration award still constitutes proceeds of a
24   drilling project established with tainted funds.         Thus, the
25   arbitration award would still be prima facie forfeitable under the
26   logic of Warshak and similar cases, as well as the language of 18
27   U.S.C. § 981(a)(2)(A).     If POSVL could prove that it was an innocent
28   owner of the arbitration award, then POSVL could certainly raise the


                                           12
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 17 of 31 Page ID #:2190



 1   innocent-owner defense to forfeiture.       But this is irrelevant to the
 2   sufficiency of the SAC, because an innocent-owner defense is the
 3   claimant’s burden to prove and a civil forfeiture Complaint need not
 4   address innocent-owner issues at all.       United States v. 99,337 Pieces
 5   of Counterfeit Native Am. Jewelry, No. 16-1304, 2018 WL 1568725, *2
 6   (D.N.M. Mar. 27, 2018); United States v. $776,670, No. 2:13-4108,
 7   2014 WL 1669929, *4 (D.N.J. Apr. 28, 2014); United States v. 630
 8   Ardmore Dr., 178 F. Supp. 2d 572, 583 (M.D.N.C. 2001).
 9          The foregoing discussion shows how the defendant res is
10   forfeitable under a “proceeds of fraud” theory under 18 U.S.C. §
11   981(a)(1)(C).   But the defendant res is also forfeitable under a
12   “proceeds of money laundering” theory under 18 U.S.C. § 981(a)(1)(A)
13   (Counts II and III in the SAC).      Indeed, the fact that property such
14   as the Saturn was purchased in part with illicit funds means that
15   this property is forfeitable in its entirety as property involved in
16   a money laundering transaction.      See, e.g., United States v. Coffman,
17   859 F. Supp. 2d 871, 881 (E.D. Ky. 2012) (vehicle purchased in part
18   with tainted money is forfeitable in its entirety as property
19   involved in a money laundering transaction); United States v. One
20   1987 Mercedes Benz 300E, 820 F. Supp. 248, 252 (E.D. Va. 1993)
21   (same).   And this mean that proceeds of the Saturn’s operations –
22   such as the arbitration award corresponding to the Saturn’s drilling
23   receipts – is also forfeitable.      See In re Restraint of Bowman
24   Gaskins Fin. Grp. Accounts, 345 F.Supp.2d 613, 624 (E.D. Va. 2004)
25   (because business was involved in a money laundering offense,
26   property derived from the business was forfeitable as well, even if
27   the business is not being forfeited); United States v. Eleven
28   Vehicles, 836 F.Supp. 1147, 1155–56 (E.D. Pa. 1993) (forfeiture


                                           13
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 18 of 31 Page ID #:2191



 1   extends to proceeds of property involved in money laundering offense
 2   and even properties acquired with such proceeds).
 3            Claimant attacks Counts II and III by arguing that there is
 4   not a “substantial connection” between the arbitration award and the
 5   alleged money laundering transactions.       MTD at 22-24.     Initially,
 6   Claimant plays a shell game regarding what property must have the
 7   requisite “substantial connection.”        The statutory section that
 8   Claimant relies on, 18 U.S.C. § 983(c)(3), states: “if the
 9   Government’s theory of forfeiture is that the property was used to
10   commit or facilitate the commission of a criminal offense, or was
11   involved in the commission of a criminal offense, the Government
12   shall establish that there was a substantial connection between the
13   property and the offense.”     Here, the Government does not allege that
14   the arbitration award itself was directly involved in the commission
15   of a criminal offense.     Rather, the Government alleges that the
16   spending of tainted funds to purchase the Neptune, the Saturn, and
17   otherwise capitalize the drilling project 4 constituted money
18   laundering transactions under 18 U.S.C. §§ 1956 and 1957, and that
19   the arbitration award is traceable to those money laundering
20   transactions.   See 18 U.S.C. § 981(a)(1)(A) (“The following property
21   is subject to forfeiture to the United States: Any property, real or
22   personal, involved in a transaction or attempted transaction in
23   violation of section 1956, 1957 or 1960 of this title, or any
24   property traceable to such property.”) (emphasis added).          Thus, the
25   property that was involved in the commission of the criminal offense
26   was the property purchased with tainted funds, such as the Neptune
27

28        4 E.g., spending $120 million of tainted money to guarantee
     PDVSA’s liabilities and obligations under the drilling project. SAC
     ¶ 1085.

                                           14
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 19 of 31 Page ID #:2192



 1   and the Saturn or paying to guarantee PDVSA’s liabilities.          Under 18
 2   U.S.C. § 983(c)(3), it is this property that must have a substantial
 3   connection to the criminal offense.        And the substantial connection
 4   is clearly present here.     For example, when $13 million of tainted
 5   funds was used to purchase the Saturn in a money laundering
 6   transaction, clearly there is a substantial connection between that
 7   very transaction and the Saturn.      Coffman, 859 F. Supp. at 881;
 8   Mercedes Benz, 820 F. Supp. at 252.        And the arbitration award is
 9   nothing less than the revenue stream of the Saturn.
10        Finally, Claimant argues that Count III must be dismissed
11   because there is no evidence that the money laundering transactions
12   were part of a concealment scheme under 18 U.S.C. § 1956(a)(1)(B)(i),
13   as opposed to an illicit-spending scheme under 18 U.S.C. § 1957.           MTD
14   at 22:8-13.   Claimant is incorrect here as well.        As alleged by the
15   SAC, Obaid and his co-conspirators fraudulently obtained hundreds of
16   millions of dollars of 1MDB money, funneled this money through a
17   complex network of PetroSaudi subsidiary companies, and ultimately
18   placed this money into a drilling project half a world away.           This
19   has all the “placement-layering-integration” hallmarks of a classic
20   concealment money laundering scheme.       See 2A Internal Revenue Manual
21   Abr. & Ann. § 4.26.1.2.1 (March 2021 update) (describing these three
22   steps in concealment money laundering).
23             B. The Court’s Dismissal Order Against the FAC Does Not
                  Support Dismissal of the SAC
24

25        At various points, Claimant tries to use the Court’s Dismissal

26   Order over the First Amended Complaint (“FAC”) to support dismissal

27   of the SAC.   But this line of attack is without merit, because the

28   SAC is very different from the FAC and does not have the
     characteristics that caused the Court to dismiss the FAC.

                                           15
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 20 of 31 Page ID #:2193



 1        As the Court’s Dismissal Order summarized the FAC: “The
 2   government’s theory seems to be that because $700 million was stolen
 3   and only $300 million made it to the joint venture, the altered
 4   (legitimate) operations of the joint venture all constitute proceeds
 5   traceable to the original fraud and the money derived from those
 6   operations is forfeitable . . . The government’s theory appears to
 7   rely on purely but-for causation – if not for the theft of the $700
 8   million, the drillships would not have been purchased and a whole
 9   long chain of events leading to the arbitral award would not have
10   happened.”   Dkt. 52 at 4.    “The government also argues that the joint
11   venture was used to facilitate the theft of the $700 million and
12   therefore was ‘involved’ in a money laundering transaction.”           Id.
13        By contrast, the forfeiture theory in the SAC is not based on
14   facilitating the theft of the $700 million, nor is it based on the
15   theory that the theft of the $700 million altered the operations of
16   the Joint Venture.    Indeed, it does not depend on the theft of the
17   $700 million at all.    Instead, it is much more simple and
18   straightforward: Obaid and his co-conspirators lied about what assets
19   the PetroSaudi companies would contribute to the Joint Venture, used
20   those lies to obtain $1 billion from 1MDB, and used at least $179.9
21   million of this money 5 to fund a drilling project in Venezuela, the
22   proceeds of which constitute the arbitration award.         The fate of the
23   other money – including the $700 million that troubled the Court – is
24   unnecessary to the forfeiture theory in the SAC.
25        The Dismissal Order also stated that “[t]he government’s
26   position is not helped by its apparently intentional treatment of the
27

28        5 $46.9 million for the Neptune, $13 million for the Saturn, and
     $120 million to guarantee PDVSA’s liabilities and obligations under
     the project. $46.9M + $13M + $120M = $179.9M.

                                           16
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 21 of 31 Page ID #:2194



 1   various PetroSaudi entities as if they were one actor, its failure to
 2   separate the PetroSaudi entities from the joint venture in a clear
 3   and consistent way, and its vagueness as to time through much of the
 4   relevant portions of the FAC.”      Dkt. 52 at 5.    The SAC does not have
 5   these flaws: it is scrupulous about delineating the various entities,
 6   being precise as to timeframes, and outlining the role of co-
 7   conspirators like Obaid throughout.        See generally SAC ¶¶ 1071-1092.
 8        One other portion of the Court’s Dismissal Order warrants
 9   discussion.   Specifically, footnote 3 of the Dismissal Order states
10   that “[a]nother problem with the allegations is that the government
11   seems to assume that the drillship purchase and drilling contract
12   occurred only because of 1MDB involvement . . . it is not clear that
13   the government’s ‘but for’ inference can be fairly drawn from the
14   alleged facts given that there are presumably a number of different
15   ways that PetroSaudi could have funded the drillship investment
16   without 1MDB.”   Dkt. 52 at 4-5, fn. 3.      The Government does not read
17   this statement to mean that, when a defendant res is traceable to
18   illicit funds, the Government must show that the owner of the res
19   could not have purchased the res but for the funds.         For example, in
20   a plain-vanilla forfeiture case where an actor uses illicit funds to
21   purchase a car, the Government does not need to show that the actor
22   lacked the ability to purchase the car absent the infusion of illicit
23   funds.   Rather, it is sufficient to show that the actor did in fact
24   purchase the car with illicit funds.       Here too, the Government need
25   not show that Obaid and the PetroSaudi companies lacked the ability
26   to capitalize the Venezuelan drilling project but-for the illicit
27   1MBD funds.   Rather, it is sufficient that they did in fact
28   capitalize the drilling project through illicit 1MDB funds.           Whether


                                           17
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 22 of 31 Page ID #:2195



 1   they could have hypothetically capitalized the project through clean
 2   funds cannot be relevant to the forfeiture analysis.
 3        II.   Claimant’s Article III Position Is Meritless
 4        Claimant argues that the Court lacks Article III jurisdiction
 5   over this case.   However, the Court rejected this Article III
 6   argument in the prior round of MTD briefing.        When one considers the
 7   Court’s reasoning, it is clear that the Court’s prior holding still
 8   stands and there is no reason for a different holding now.
 9        Specifically, the Court previously rejected Claimant’s Article
10   III argument on the grounds that: “First, Claimant has not
11   established that the UK government will not cooperate in enforcing a
12   forfeiture judgment in this case – its argument is based on
13   speculation based on separate arguments made by separate litigants.
14   Second, even if the UK government was not inclined to enforce a
15   forfeiture judgment immediately, a judgment would still have
16   potential effect on the ability to move and hold these funds in and
17   through the United States banking system.”        Dkt. 52 at 3.    Claimant
18   now argues that “facts in the UK have since changed significantly”
19   because the funds are now held by a UK court, not a UK private party.
20   MTD at 11 and fn. 10.    But this obviously does not affect the second
21   ground for the Court’s prior Article III ruling.         Whether the funds
22   are held by a UK court or a UK private party, a forfeiture judgment
23   by this Court “would still have potential effect on the ability to
24   move and hold these funds in and through the United States banking
25   system.”   And the funds’ change in custody also does not affect the
26   first ground for this Court’s prior Article III ruling.          After all,
27   even when the funds were held by a private party in the UK, the
28   parties agreed that the UK government’s assistance would be required


                                           18
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 23 of 31 Page ID #:2196



 1   to enforce a forfeiture judgment against such funds.         Indeed,
 2   Claimant now concedes that the UK has both a treaty basis and the
 3   statutory authority to enforce a final forfeiture judgment that may
 4   be issued by this Court.     See Lewis Decl. [Dkt. 60-1] at ¶¶ 17-19 and
 5   25-27).    Thus, the fact that the funds have moved from a private UK
 6   party to a UK court does not substantially change the analysis.
 7        In fact, Claimant’s Article III position is actually weaker now
 8   than it was the first time the issue was briefed.         Before, there was
 9   no direct evidence of the UK government’s attitude towards this case.
10   Now, however, the UK government has submitted a Witness Statement
11   stating that it is not opposed to this case.        Dkt. 70-2 at ¶ 6.     This
12   strongly suggests that the UK government would indeed be willing to
13   enforce a forfeiture judgment by this Court.        The UK Witness
14   Statement also explains how the UK court has no interest in the
15   funds, id. at ¶ 5, thus showing a strong likelihood that the UK court
16   would not take any steps to resist enforcement by the UK government.
17        Finally, the UK court showed deference to this Court’s prior
18   arrest warrant, by ruling that it would not order Clyde & Co. to move
19   the funds in defiance of the arrest warrant.        Dkt. 49.    This again
20   shows that the UK court is in a cooperative posture towards this
21   case, which further undercuts Claimant’s Article III position.
22        Thus, there are no grounds for this Court to reverse itself on
23   the issue of Article III jurisdiction.       Besides the points raised
24   above, the Government respectfully incorporates the points and
25   authorities that it raised when the Article III issue was previously
26   briefed.   Dkt. 37 at 6-9, Dkt. 70 at 4-6.
27        III. Claimant’s Princess Lida Position Is Meritless
28




                                           19
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 24 of 31 Page ID #:2197



 1        Claimant argues that the Prior Exclusive Jurisdiction or
 2   “Princess Lida” rule deprives this Court of jurisdiction because the
 3   subject funds are under the control of a UK court or Malaysian
 4   court. 6   This argument fails for multiple reasons.       First and
 5   foremost, the Princess Lida doctrine applies only when two courts
 6   must exercise control over a given res, and states that the first
 7   court to exercise control has exclusive jurisdiction.          Princess Lida
 8   of Thurn & Taxis v. Thompson, 305 U.S. 456, 466 (1939) (“if the two
 9   suits are in rem, or quasi in rem, so that the court, or its officer,
10   has possession or must have control of the property which is the
11   subject of the litigation in order to proceed with the cause and
12   grant the relief sought the jurisdiction of the one court must yield
13   to that of the other”); Penn Gen. Cas. Co. v. Commonwealth of
14   Pennsylvania ex rel. Schnader, 294 U.S. 189, 195 (1935) (same);
15   Haroun v. Haroun, No. CV-11-8132 RSWL-CWX, 2012 WL 424383, at *2
16   (C.D. Cal. Feb. 8, 2012) (Princess Lida applies when “the relief
17   sought requires that the second court exercise control over the
18   property in dispute and such property is already under the control of
19   the first court.”).    But under binding Ninth Circuit precedent, a
20   U.S. civil forfeiture court does not need to exercise control over
21   the subject res.    United States v. Approx. $1.67 Million, 513 F.3d
22   991, 998 (9th Cir. 2008) (“Congress intended § 1355 to lodge
23   jurisdiction in the district courts without reference to constructive
24   or actual control of the res.”).      Thus, a predicate condition for
25   Princess Lida – namely, that both courts need to exercise control
26   over the res – is not met here.
27

28
          6 Claimant is ambiguous as to whether the UK or Malaysian court
     is the operative court for purposes of this rule. MTD at 8, fn. 9.

                                           20
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 25 of 31 Page ID #:2198



 1         Claimant’s Princess Lida argument also fails for another reason.
 2   Namely, the civil forfeiture statute expressly confers Federal court
 3   jurisdiction “whenever” the subject res “has been detained or seized
 4   pursuant to legal process or competent authority of a foreign
 5   government”.    28 U.S.C. § 1355(b)(2).     If Princess Lida disabled U.S.
 6   jurisdiction whenever the subject res was controlled by a foreign
 7   court or government, that would eviscerate the statutory mandate
 8   quoted above.    A common-law rule like Princess Lida cannot overrule
 9   an express statutory command, including Section 1355(b)(2)’s command
10   that a U.S. court can exercise jurisdiction “whenever” the subject
11   property is held under legal process of a foreign government.
12         Seemingly sensitive to this point, Claimant fabricated a new
13   rule in prior briefing to try to harmonize Section 1355(b)(2) and
14   Princess Lida.    Specifically, Claimant argued that Section 1355(b)(2)
15   only establishes jurisdiction when a foreign sovereign has
16   “cooperatively” detained the res at the request of the U.S.
17   Government, while Princess Lida supposedly bars U.S. jurisdiction in
18   all other instances of prior foreign detention.         Dkt. 42 at 2:16-3:5.
19   But Claimant’s supposed rule founders on the plain text of Section
20   1355(b)(2), which establishes jurisdiction “whenever” the res has
21   been detained or seized by a foreign government.         Claimant’s supposed
22   rule also violates Ninth Circuit precedent, which makes clear that
23   jurisdiction under Section 1355(b)(2) does not require an inquiry
24   into how cooperative the relevant foreign sovereign is or is expected
25   to be vis-à-vis the U.S. Government.       $1.67 Million, 513 F.3d at 997-
26   98   (“In Banco Espanol, the district court had relied on the
27   cooperation between Spanish authorities and the district court to
28   establish constructive control over the res.        The D.C. Circuit


                                           21
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 26 of 31 Page ID #:2199



 1   reasoned that Spain's cooperation had no relevance to the district
 2   court’s jurisdiction . . . Mirroring the D.C. Circuit's reasoning,
 3   the Third Circuit rejected the idea that the cooperation of the
 4   United Arab Emirates in seizing the funds provided the district court
 5   with jurisdiction . . . We find ourselves in agreement with the
 6   analysis of the D.C. and Third Circuits.”) (emphasis added).
 7         Claimant now shifts tactics, arguing that the language of
 8   Section 1355(b)(2) is not “clear” or “explicit” enough to displace
 9   Princess Lida.   MTD at 10:12-22.     Not so.    As noted above, Section
10   1355(b)(2) expressly states that a U.S. Federal court may exercise
11   civil forfeiture jurisdiction “whenever” the subject res “has been
12   detained or seized pursuant to legal process or competent authority
13   of a foreign government”.     28 U.S.C. § 1355(b)(2).      This language is
14   flatly irreconcilable with the notion that Princess Lida disables
15   U.S. court jurisdiction when the subject res is under the control of
16   a foreign court.    Thus, the explicit terms of Section 1355(b)(2)
17   clearly displace Princess Lida because that is the only way for the
18   statutory grant in Section 1355(b)(2) to have any effect at all.
19         Claimant’s cited case of State Eng'r of State of Nevada v. S.
20   Fork Band of Te-Moak Tribe of W. Shoshone Indians of Nevada, 339 F.3d
21   804 (9th Cir. 2003), is clearly distinguishable.         In that case, the
22   court was called upon to decide whether the McCarran Amendment (43
23   U.S.C. § 666(a)) displaced Princess Lida.        As the court summarized,
24   the McCarran Amendment “states only that the federal government
25   waives the defense of sovereign immunity and submits itself like any
26   ordinary defendant to ‘the court having jurisdiction.’”          Id. at 813-
27   14.   This statutory language says nothing at all about whether
28   concurrent jurisdiction is allowed or forbidden, and thus the court


                                           22
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 27 of 31 Page ID #:2200



 1   reasonably concluded that this statutory language did not displace
 2   Princess Lida.    Id. at 814.   By contrast, the statutory language in
 3   Section 1355(b)(2)    explicitly states that dual U.S.-foreign
 4   jurisdiction is allowed, which precludes a Princess Lida argument
 5   that such dual jurisdiction is forbidden.
 6        Thus, Princess Lida does not bar this case.         In addition to the
 7   points raised above, the Government respectfully incorporates the
 8   points and authorities raised in its recent Reply in Support of
 9   Application for Arrest Warrant (Dkt. 70 at 6-10).         This includes the
10   points about how there is no conflict between this Court’s
11   adjudicatory jurisdiction and the UK court’s “bank-like”
12   jurisdiction, how Princess Lida has no mandatory application in the
13   international context, how applying it here would frustrate U.S.
14   treaty obligations, and how the relation-back doctrine puts this case
15   ahead of the UK case for any possible application of Princess Lida. 7
16        IV.     Claimant’s International Comity Position Is Meritless
17        Finally, Claimant argues that the international comity doctrine
18   bars this suit.    But this suit is being brought by the U.S.
19   Executive.    International comity abstention is not warranted when the
20   U.S. Executive is the party bringing suit, because the U.S. Executive
21   has necessarily already done the balancing of foreign-policy
22   interests that the international comity doctrine is designed to
23   address.   See, e.g., United States v. All Assets Held In Acct. No.
24   XXXXXXXX, 83 F. Supp. 3d 360, 371–72 (D.D.C. 2015) (“Here, the
25   Executive Branch, through the Department of Justice, has brought this
26   forfeiture action against defendant properties involved in alleged
27

28        7 Finally, the relevant Malaysian order relating to the funds is
     an in personam order (Dkt. 43-1 at ¶ 4), which renders Princess Lida
     wholly inapplicable to that order.

                                           23
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 28 of 31 Page ID #:2201



 1   violations of United States criminal laws.        And as in One
 2   Gulfstream, ‘[b]ecause the Executive has already done the balancing
 3   in deciding to bring the case in the first place, the doctrine of
 4   international comity does not bar this lawsuit.’”); United States v.
 5   One Gulfstream G-V Jet Aircraft, 941 F. Supp. 2d 1, 10 (D.D.C. 2013)
 6   (same); United States v. All Assets Held at Bank Julius Baer &
 7   Co., 772 F.Supp.2d 205, 210 n. 3 (D.D.C. 2011) (“[A] case in which
 8   the United States is the plaintiff would seem a particularly
 9   unsuitable candidate for abstention on international comity grounds.
10   Where, as here, the executive branch has decided that a forfeiture
11   action is in the interests of the United States, declining
12   jurisdiction out of deference to the interests of a foreign nation
13   would be inappropriate.”).
14        Furthermore, the interests of the relevant foreign governments
15   also weigh against international comity abstention here.          See Mujica
16   v. Airscan Inc., 771 F.3d 580, 607-608 (9th Cir. 2014) (considering
17   interests of relevant foreign government in the comity analysis).
18   The Malaysian government, whose courts issued the initial order
19   against the subject funds, supports this case and has submitted a
20   declaration stating as much.      Dkt. 37-1, ¶¶ 9-12.     Similarly, the UK
21   government provided a Witness Statement stating that it has no
22   opposition to this case.     Dkt. 70-2 at ¶ 6.     Given that the central
23   goal of international comity is “to promote cooperation and
24   reciprocity with foreign lands”, All Assets Held In Account No.
25   XXXXXXXX, 83 F. Supp. 3d at 371, it would be wholly inappropriate to
26   dismiss this case on comity grounds when all three relevant
27   governments (U.S., Malaysia, and UK) either affirmatively support
28   this case or at least have stated their non-opposition to this case.


                                           24
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 29 of 31 Page ID #:2202



 1        Claimant cites Cooper v. Tokyo Elec. Power Co. Holdings, Inc.,
 2   960 F.3d 549, 569 (9th Cir. 2020) for the proposition that statements
 3   of interest by the United States are not dispositive in the comity
 4   analysis.   MTD at 25:14-18.    But Cooper is wildly dissimilar to this
 5   case and actually illustrates why comity-based abstention is not
 6   proper here.   In Cooper, the Ninth Circuit affirmed a district
 7   court’s dismissal on comity grounds based on the interests of Japan,
 8   where the Japanese government “strongly objected to this case being
 9   litigated in the United States” while the U.S. Government “issued a
10   careful, cautious statement” that “stopped well short of urging that
11   California was the proper forum to exercise jurisdiction in this
12   case.”    Id. at 568-69.   Here, by contrast, the U.S. Government has
13   issued the strongest possible statement of support for this U.S.
14   case, by bringing this case to begin with.        The Malaysian government
15   has also voiced support for this case, while the UK government has
16   gone out of its way to submit a statement of non-opposition to this
17   case – most likely to refute Claimant’s false argument that this case
18   infringes the UK’s interests.      With all three governments arrayed in
19   opposition to Claimant’s comity position, Claimant does not have a
20   plausible comity leg to stand on.
21        V.     Conclusion
22       For the foregoing reasons, the Government respectfully requests
23   that the Court deny Claimant’s motion to dismiss.
24

25   Dated: April 30, 2021               Respectfully submitted,
26                                       DEBORAH CONNOR
                                         Chief, MLARS
27

28
                                          /s/Joshua L. Sohn
                                         JONATHAN BAUM
                                         Senior Trial Attorney, MLARS

                                           25
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 30 of 31 Page ID #:2203



 1                                       BARBARA LEVY
                                         JOSHUA L. SOHN
 2
                                         Trial Attorneys, MLARS
 3
                                         Attorneys for Plaintiff
 4                                       UNITED STATES OF AMERICA
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           26
 Case 2:20-cv-08466-DSF-PLA Document 78 Filed 04/30/21 Page 31 of 31 Page ID #:2204



 1

 2
                               CERTIFICATE OF SERVICE
 3

 4
          I hereby certify that I electronically filed a copy of this
     document (and all attachments) via CM/ECF, which will cause a copy to
 5   be served on all counsel of record.

 6                                                /s/ Joshua L. Sohn
                                                  Joshua L. Sohn
 7                                                Attorney for Plaintiff
                                                  United States of America
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           27
